UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                         _______________________

                                No. 92-3922
                             Summary Calendar
                         _______________________


LEWIS E. JOHNSON,

                                                      Plaintiff-Appellant,

                                    versus

DALE ATKINS, Clerk
of Court, Orleans Parish
Civil District Court,

                                                        Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            CA 92 2460 F
_________________________________________________________________
                           July 14, 1993


Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            Proceeding pro se, Lewis E. Johnson filed a 42 U.S.C.

§ 1983 action against Dale Atkins, Clerk of Civil District Court

for Orleans Parish, Louisiana, alleging that his constitutional

rights were violated because he was required to pay unreasonable

fees, totalling $600, in order to file suit and request a jury



     *
            Local Rule 47.5 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
trial and because he was not reimbursed when his trial was removed

to federal district court. Johnson alleges that Atkins was engaged

in a conspiracy to deny him and others access to the courts.     He

sought a return of the "balance of his deposit" and $50,000 in

punitive damages. The district court dismissed with prejudice. We

find no error and affirm.

            Atkins moved to dismiss on the grounds that the district

court did not have subject matter jurisdiction and that Johnson

failed to state a cause of action in his complaint.    According to

Atkins, the court's filing price structure was adopted by the

judges of the civil district court en banc as an amendment to Local

Rule 5 under La. Rev. Stat. Ann. § 13:1213.1 (West 1983).    Atkins

explained that the Orleans Parish civil district court was the only

district court in the state to operate under a single fee filing

system.     Instead of requiring a deposit that would be used up as

new services were provided or refunded if funds were left over,

Orleans Parish charged one fee up front that anticipated the entire

costs involved for the suit depending upon such factors as the type

of action, the status of the litigant, and the number of parties

involved.    Atkins stated that the price schedule applied "equally

to all litigants," that the schedule is prominently displayed and

available to the filing party, and that it is advertised as non-

refundable.

            Under the schedule in effect at the time Johnson filed

his action he paid $200 to file his original petition, $15 for each

of the ten defendants named after the fifth defendant, and $250 for


                                  2
requesting a jury trial.       Citing Pagoulato v. Real Value Food

Stores, 572 So. 2d 1201, 1203-04 (La. App. 4 Cir. 1990), cert.

denied, 576 So. 2d 48 (La. 1991), Atkins argued that the court's

implementation of a system of filing costs pursuant to § 13:1213.1

was a valid exercise of power conferred upon the court by the

legislature under the state constitution.

          The motions in the case were "set for hearing" without

oral argument on September 30, 1992.     The district court granted

Atkins's motion to dismiss on that day and refused to change his

mind on reconsideration .   The case was dismissed with prejudice.

          Johnson argues that the fees established by the Civil

District Court of Orleans Parish are unconstitutional because they

are excessive and non-refundable.     Johnson also asserts for the

first time that the legislation that authorizes the Civil District

Court judges in Orleans Parish to establish filing fees is an

unconstitutional delegation of legislative authority and violates

his rights to equal protection of the laws.

          A pro se complaint is to be construed liberally with all

well-pleaded allegations taken as true. Brinkmann v. Johnston, 793
F.2d 111, 112 (5th Cir. 1986).    Even a liberally construed pro se

civil rights complaint, however, must set forth facts giving rise

to a claim on which relief may be granted.   Levitt v. University of

Texas at El Paso, 847 F.2d 221, 224 (5th Cir.), cert. denied, 488
U.S. 984 (1988).   It is clear from the face of Johnson's complaint

and his opposition motion that he has failed to state a claim upon

which relief can be granted.


                                  3
             "Meaningful   access     to   the   courts   is   a    fundamental

constitutional right, grounded in the First Amendment right to

petition    and   the   Fifth   and   Fourteenth    Amendment       due   process

clauses."     Chrissy F. v. Mississippi Dept. of Public Welfare, 925
F.2d 844, 851 (5th Cir. 1991) (footnotes omitted).                 The issue is

whether the fee schedule or refusal to refund fees constitutes an

impermissible interference with Johnson's meaningful access to the

courts.

             In Louisiana, an individual who cannot afford the costs

of going to court because of poverty may prosecute an action "in

any trial or appellate court without paying the costs in advance,

or as they accrue or furnishing security therefor."                La. Code Civ.

Proc. Ann. art. 5181 (West Supp. 1992); see La. Rev. Stat. Ann.

§ 13:1279 (West 1983).      Johnson made no claim that he was indigent

or that he could not afford court costs pursuant to art. 5181.

Thus he was not denied access to the courts by fees that were too

high, because he was able to supply the necessary funds.1

             Filing fees are necessary to pay the administrative costs

of litigation and, in part, to discourage baseless suits.                   Under

both Louisiana and federal law an individual can recoup the cost of

prosecuting or defending an action if allowed by law and ordered by

the court.    La. Rev. Stat. Ann. § 13:1214 (West 1983); Fed. R. Civ.

P. 54(d) (West 1993).           The record does not suggest that an

allowance of costs against the defendants was proper in Johnson's


     1
            Johnson's expenses would have been significantly lower had he not
requested a jury trial or had he sued fewer than 15 defendants.

                                       4
state case, however.       In sum, the fee schedule in the Orleans

Parish Civil District Court did not interfere with Johnson's first

amendment right of access to the courts.

            Finally, even construing Johnson's complaint liberally it

is difficult to imagine how the fee schedule under consideration

could amount to a constitutional violation under either an equal

protection or separation of powers theory.       It is difficult to see

how the fees paid by Johnson were "unequal," because they were

determined by a schedule applicable to all litigants.      Further, it

is not this court's role to say that the fees were "unequal"

because     Johnson   thinks   they   were   "unfair."   Finally,   the

"separation of powers" argument is in this case a matter of state,

not federal law, which is not within our ken.

            For these reasons, the judgment of the district court is

AFFIRMED.




                                      5